Citation Nr: 0101136	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Attorney R.E. Bates


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.  

This appeal arises from a July 1997 rating decision of the 
Roanoke, Virginia, regional office (RO) which denied an 
increased evaluation for the veteran's service-connected 
PTSD, evaluated as 10 percent disabling.  The notice of 
disagreement was received in April 1998.  The statement of 
the case was issued in January 1999.  The veteran's 
substantive appeal was received in February 1999.  By a 
rating action dated in January 1999, the 10 percent 
disability rating assigned to PTSD was increased to 30 
percent, effective from May 1997.

This appeal also stems from a January 1999 rating action that 
denied entitlement to a total disability evaluation based 
upon individual unemployability.  The notice of disagreement 
was received in February 1999.  The statement of the case was 
issued in July 1999.  The veteran's substantive appeal was 
received in July 1999.

Finally, the veteran, through his attorney, appears to have 
raised the issue of an earlier effective date for any 
increased evaluation assigned to his PTSD.  He asked that the 
veteran's VA records be reviewed to determine whether there 
were any findings that could be construed as an informal 
claim for an increased rating.  In May 1999, the RO asked the 
veteran to provide the dates of treatment and the names of 
all VA and non-VA health care providers who had treated him 
prior to December 1995.  The veteran responded in June 1999.  
He reported that he had received no treatment for PTSD prior 
to December 1995.  There is no indication that the RO has 
rendered a decision on the issue of entitlement to an earlier 
effective date.  As the issue of veteran's entitlement to an 
earlier effective date for an increased evaluation is not 
inextricably intertwined with the current appeal, it is 
referred to the RO for the appropriate action.





REMAND

The veteran contends that his service-connected PTSD warrants 
a higher disability rating.  He asserts that his PTSD causes 
depression, anxiety, intrusive thoughts, rage, alienation, 
and psychosis.  He states he is plagued by survivor's guilt.  
He says he prefers to be by himself.  He argues that each of 
these symptoms must be considered in the evaluation of his 
condition.  He also maintains that his PTSD has rendered him 
unemployable.  

The veteran was most recently afforded a VA sponsored 
psychiatric examination in September 1998.  The Board of 
Veterans' Appeals (Board) concludes, upon review of the 
findings, that the examination was inadequate for the purpose 
of evaluating the veteran's PTSD.  The U.S. Court of Appeals 
for Veterans Claims (Court) has stated that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Wisch v. 
Brown, 8 Vet.App. 139 (1995) (a medical examination must 
specifically address pertinent issues, and the silence of an 
examiner cannot be relied upon as evidence against a claim); 
see also Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Here, the report of the September 1998 examination contained 
no findings as to the effect the veteran's service-connected 
PTSD has on his industrial capability.  In this regard, the 
Board notes that a treatment summary dated in March 1998 
included the opinion that the veteran's PTSD was of "such 
severity" that it impaired his ability to maintain gainful 
employment.  He was deemed unemployable by his treating 
physician.  However, the report of the September 1998 
examination indicated that the veteran was working 7 hours a 
day at the VAMC.  A review of the record suggests that this 
work may be part of either a vocational rehabilitation 
program or a component of his therapy.  The report of the 
September 1998 examination made no comment as to the type of 
work in which the veteran engaged.  There were also no 
findings as to whether the veteran's "employment" could be 
construed as substantially gainful employment.  In view of 
the foregoing, the veteran should therefore be afforded 
another VA psychiatric examination to determine the severity 
of his service-connected PTSD.

The Board recognizes that the veteran was granted an increase 
in his disability rating by the RO, based, in part, upon the 
September 1998 examination.  Nevertheless, he has continued 
his appeal, claiming that his rating should be yet higher.  
Further, although he has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran is therefore advised, in that regard, 
that failure to report, without good cause, for an 
examination scheduled in connection with a claim for an 
increased rating, could result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

Further, a review of the evidence of record discloses that 
the veteran may be in receipt of Social Security 
Administration (SSA) disability benefits.  Specifically, in a 
letter received in April 1998, the veteran's attorney 
indicated that the veteran was a poor historian with regard 
to his employment history.  He asserted the veteran's 
employment history as well the medical records held by the 
SSA were necessary to the proper development of his claim.  
He asked that VA contact the SSA and obtain a copy of any 
decision granting or denying Social Security disability 
benefits to the veteran and the medical records used in 
rendering that determination.

The Court has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents relied upon.  
See Baker v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 
9 Vet.App. 67 (1996).  Further, the Court recently concluded, 
in the case of Tetro v. West, 13 Vet.App. 404 (2000), that VA 
must obtain relevant SSA records.  Moreover, the Court again 
reiterated this principle in Simmons v. West, 13 Vet.App. 501 
(2000), explaining that VA is "better suited" than a 
veteran to obtain this evidence.  Id. at 508.  Accordingly, 
the veteran's SSA records, if, in fact, that agency has 
records pertaining to the veteran, must be obtained in 
connection with his increased-rating claim.



Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ____ (2000).  See also Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for all of the foregoing reasons, a remand is required.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected PTSD since December 
1995.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the Hampton VA 
Medical Center and any other identified 
VA facility, since March 1998.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  The RO should also determine whether 
the veteran is participating in a 
vocational rehabilitation program.  If 
so, the veteran's Chapter 31 (Vocational 
Rehabilitation) file should be obtained 
and associated with the claims folder.

4.  The RO should also ascertain whether 
the veteran has applied for disability 
benefits from the Social Security 
Administration, and, if so, obtain copies 
of any administrative decision and the 
underlying medical records relied upon in 
evaluating the veteran's claim for such 
benefits, and associate these records 
with the claims folder.

5.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the severity of his service-
connected PTSD.  The veteran and his 
attorney should be notified of the date, 
time, and place of the examination in 
writing.  In conjunction with the 
examination, the examiner must review the 
claims folder, to include a copy of this 
Remand.  Such tests as the examiner deems 
necessary should be performed.  


The examiner should be asked to obtain a 
work history from the veteran, to include 
time lost from gainful employment due to 
the his psychiatric disability.  The 
examiner must comment as to the degree to 
which the veteran's service-connected 
PTSD affects his ability to establish and 
maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which the 
PTSD results in a reduction in 
initiative, flexibility, efficiency and 
reliability levels (industrial 
impairment).  If employment is not 
feasible due solely to the service-
connected disability, the examiner should 
so state.  

The examiner should be furnished a copy 
of the rating criteria for PTSD which 
became effective November 7, 1996 (the 
current criteria), and should comment as 
to the presence or absence of each 
symptom and finding required under the 
current criteria for ratings for PTSD 
from zero percent to 100 percent, and 
where present, the frequency and/or 
degree of severity of each symptom and 
finding.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.


7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

8.  If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims on 
appeal, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal, to 
include the provisions of 38 C.F.R. § 3.655, 
if applicable.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  The issue of 
whether the veteran is entitled to a total disability 
evaluation based upon individual unemployability will be held 
in abeyance pending the outcome of the issue of whether an 
increased evaluation for PTSD is warranted.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


